United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-4126
                                 ___________

Fred Guy Monaco, II,                     *
                                         *
                    Appellant,           *
                                         *
       v.                                *
                                         *
Edward O. Parker, Individually and as * Appeal from the United States
agent for the City of North Little Rock, * District Court for the Eastern
Arkansas; Phillips Brothers Wrecker      * District of Arkansas.
Service, Individually and as agent for   *
the City of North Little Rock, Arkansas; *      [UNPUBLISHED]
Sally Brit, Supervisor to Ed Parker;     *
Myra Miller, Assistant to Ed Parker;     *
The City of North Little Rock,           *
                                         *
                    Appellees.           *
                                    ___________

                          Submitted: July 1, 1999
                              Filed: July 14, 1999
                                 ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Fred Guy Monaco, II appeals the district court's adverse rulings granting
summary judgment to the parties sued by Monaco and denying Monaco's motion to
reconsider. Having reviewed the record and the parties' briefs, we agree with the
district court's rulings and conclude that an extended opinion is unwarranted. We thus
affirm the district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-